t c summary opinion united_states tax_court david m kososki petitioner v commissioner of internal revenue respondent docket no 17326-12s filed date david m kososki pro_se nancy klingshirn for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in and an accuracy-related_penalty of dollar_figure with respect to petitioner’ sec_2010 federal_income_tax the issues for decision are whether petitioner is entitled to the filing_status of married_filing_jointly and if not whether he is entitled to a dependency_exemption deductions for his two minor children b the earned_income_credit and c the additional_child_tax_credit and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in michigan during petitioner and nicole kososki lived together as husband and wife with their children and provided for the children’s support petitioner’ sec_2010 adjusted_gross_income did not equal or exceed ms kososki’s petitioner and ms kososki had been married for approximately eight years and had previously filed their federal_income_tax returns as married_filing_jointly petitioner’s mother typically prepared and electronically filed the returns with the consent of petitioner and ms kososki in early date petitioner and ms kososki discussed the preparation and filing of their tax_return on date petitioner with assistance from his mother electronically filed the tax_return as married_filing_jointly the joint_return reflected an overpayment and a claim for credits resulting in a refund due of dollar_figure shortly after the return was filed ms kososki moved out of the marital home sometime thereafter ms kososki and petitioner discussed the status of their tax_return and apportioning the refund ms kososki indicated that she did not object to the filing of a joint_return but only because she expected to receive a portion of the refund from petitioner in date ms kososki learned that petitioner had received the tax_refund which had been claimed on the joint_return the refund was directly deposited into petitioner’s bank account ms kososki was not a named account_holder on petitioner’s bank account and petitioner did not otherwise share any of the refund with ms kososki in late date ms kososki filed a tax_return for with the status of married_filing_separately and claimed dependency_exemption deductions for their two children as a result of the conflicting filing statuses the internal_revenue_service irs initiated an examination of petitioner’ sec_2010 joint tax_return ultimately the irs issued a notice_of_deficiency determining that petitioner was not entitled to joint filing_status and disallowed the claimed dependency_exemption deductions the earned_income_tax_credit and the additional_child_tax_credit and determined an accuracy-related_penalty under sec_6662 discussion burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 503_us_79 290_us_111 sec_7491 however places the burden_of_proof on the commissioner with regard to certain factual issues because petitioner has not alleged or shown that sec_7491 applies the burden_of_proof remains on petitioner joint or separate_return sec_6013 permits a husband and wife to file a joint_return spouses who elect to file a joint_return for a tax_year are required to compute their tax on the aggregate income of both spouses and both spouses are jointly and severally liable for all taxes due see sec_6013 114_tc_276 where spouses file a joint_return with respect to a tax_year neither spouse may thereafter elect married_filing_separately status for that tax_year if the time for filing the tax_return of either spouse has expired see united_states v guy 978_f2d_934 6th cir 38_tc_530 haigh v commissioner tcmemo_2009_140 sec_1_6013-1 income_tax regs respondent argues that petitioner and his former wife did not file a joint_return we disagree petitioner with the consent of ms kososki initially timely filed a joint_return for on date in late date ms kososki timely filed a separate_return for the same tax_year generally the time for filing a tax_return is the 15th day of april following the close of the calendar_year sec_6072 because ms kososki filed as married_filing_separately before the time for either spouse to file a return had expired her separate_return is valid see sec_1_6013-1 income_tax regs since ms kososki filed a separate_return after the joint_return and the irs accepted it respondent adjusted the original joint_return of petitioner to married_filing_separately status accordingly we sustain the determination insofar as respondent determined that petitioner is not entitled to joint_return filing_status the filing of petitioner’s separate_return however is not dispositive of his entitlement to the claimed dependency_exemption deductions and tax_credits dependency_exemption deductions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or claimed credit rule a 308_us_488 sec_151 allows a deduction for each dependency_exemption as defined in sec_152 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as an individual who bears a designated relationship to the taxpayer such as a child of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year who has not attained the age of or is a student who has not attained the age of as of the close of the calendar_year who has not provided over one-half of such individual’s own support for the calendar_year in which the tax_year of the taxpayer begins and who has not filed a joint_return with the individual’s spouse as indicated petitioner and ms kososki did not separate until thus the children lived in the same household as petitioner and ms kososki it would thus appear initially that the children are the qualifying children of each parent the code provides an objective rule for determining which taxpayer or parent is entitled to a dependency_exemption deduction in the event that both parents attempt to treat the same individual as a qualifying_child on separately filed returns when the qualifying_child resided with both parents for the same amount of time during the taxable_year see sec_152 under sec_152 i f the parents claiming any qualifying_child do not file a joint_return together such child shall be treated as the qualifying_child of ii the parent with the highest adjusted_gross_income respondent does not contest that petitioner’s children meet all the requirements of sec_152 however respondent asserts that because petitioner was not entitled to joint filing_status and because ms kososki had the higher adjusted_gross_income for he is not entitled to claim the dependency_exemption deductions for according to respondent ms kososki is therefore the only taxpayer entitled to the deductions under sec_151 petitioner admits that ms kososki had the higher adjusted_gross_income for therefore pursuant to sec_152 petitioner is not entitled to the dependency_exemption deductions for earned_income_credit taxpayers are afforded a refundable_credit under sec_32 against income_tax when their earned_income is below a statutory level however sec_32 denies this credit to married individuals who file separate returns because we find petitioner is not entitled to joint_return filing_status he is not entitled to the earned_income_credit for additional_child_tax_credit with respect to the additional_child_tax_credit for a taxpayer may claim a credit against federal_income_tax of up to dollar_figure for each qualifying_child of the taxpayer for which the taxpayer is allowed a dependency_exemption deduction under sec_151 sec_24 the court concludes that petitioner is not entitled to a dependency_exemption deduction for either of his two children as a result he is not entitled to the additional_child_tax_credit for accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for for negligence or a substantial_understatement_of_income_tax respondent has satisfied his burden by producing evidence that the underpayment_of_tax with respect to petitioner is the result of a substantial_understatement_of_income_tax for because the understatement of dollar_figure exceeds dollar_figure which is greater than of the tax required to be shown on the return accordingly since respondent has met his burden of production petitioner must provide persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite in early petitioner filed a joint_return with ms kososki when they were married and still living together the record indicates that at the time the return was filed ms kososki did not object to the filing and in fact had discussed with petitioner the filing of the return the status of the refund and apportioning the refund when ms kososki learned that she would not receive any of the tax petitioner’s original tax_return reflected tax due of dollar_figure refund from the jointly filed return she filed a separate_return within the prescribed time for filing a return although petitioner’s initial joint_return was adjusted by the irs as a result of the later timely filed separate_return and we have sustained this adjustment petitioner has demonstrated that he acted with good_faith at the time the return was filed and he had reasonable_cause for filing the return with the status of married_filing_jointly because ms kososki had agreed to that status at the time the return was filed therefore petitioner is not liable for the accuracy-related_penalty for tax_year for the foregoing reasons the court sustains respondent’s determination that petitioner is not entitled to the status of married_filing_jointly the claimed dependency_exemption deductions the earned_income_credit and the additional_child_tax_credit for tax_year the court does not sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 for tax_year we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty under sec_6662
